Citation Nr: 0125566	
Decision Date: 10/30/01    Archive Date: 11/05/01

DOCKET NO.  97-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 26, 1967 
to April 20, 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
The veteran subsequently perfected this appeal.  

In June 1998, the Board remanded the case to the RO for 
further development.  The case has since been returned to the 
Board.

Upon review of the claims folder, the Board notes that in 
March 1998, the RO indicated that it would not recognize a 
business power of attorney (POA) authorizing an individual, 
J.W.D., to handle the veteran's business affairs.  The POA 
was returned to J.W.D. and he was informed that VA 
recognition of a POA does not extend to a POA which 
authorizes an agent to act for his principal.  In June 1998, 
J.W.D. submitted another letter on behalf of the veteran 
which he signed as her POA and indicated he was affiliated 
with VFW Post 5152.  Thereafter, the RO attempted to obtain a 
phone number for J.W.D. or VFW Post 5152 but was unable.  In 
September 1998, the RO sent a letter to J.W.D. informing him 
that VA could not recognize him as POA without a formal 
appointment.  He was further advised that if the veteran had 
appointed VFW as her representative, he should submit a VA 
Form 21-22.  The required form was not submitted and it is 
unclear whether the veteran was notified that the POA was not 
accepted.  Currently, there is no recognized representative 
of record.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see Duty to Assist Regulations for 
VA, 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Id.  

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether VA will attempt to obtain this evidence or 
if the claimant should obtain it, and, finally, if VA is 
unable to obtain this evidence, informing the claimant that 
the evidence could not be obtained, providing a brief 
explanation of the efforts made to obtain the evidence, and 
describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b), (e)).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

The veteran contends that she is entitled to service 
connection for a psychiatric disorder.  According to the 
veteran, she has a panic disorder which started during basic 
training.  The veteran further contends that she has 
experienced many panic attacks since 1967, that her condition 
has worsened over the years, and that she is unable to 
function without medication.  

In June 1998, the Board remanded the case to the RO for 
additional development.  Specifically, the Board requested 
that the RO attempt to obtain additional service medical 
records in conjunction with the veteran's separation by 
reason of unsuitability.  The veteran's service personnel 
records were to be considered as a source.  The RO was also 
requested to obtain complete records of any psychiatric 
treatment the veteran has received since her discharge from 
service.  The veteran was to assist by identifying all 
sources of treatment.

In accordance with the June 1998 remand, the RO requested 
"anything in the SMR or personnel file that shows why this 
veteran received an honorable discharge due to 
unsuitability."  Upon review of the claims folder, it 
appears that all available documents have been obtained.  A 
Report of Aptitude Board dated April 18, 1967, indicates that 
the veteran's general qualifications did not warrant her 
retention in service.  It was determined that her condition 
existed prior to service and had not been aggravated by 
service.  It was noted that the veteran was not eligible for 
discharge by reason of physical or mental disability and 
subsequently, she was discharged by reason of 
"unsuitability."

In June 1998, the RO sent the veteran a letter requesting 
that she identify psychiatric treatment since discharge from 
service and that she complete authorizations for release of 
information.  The veteran did not respond with the requested 
information and consequently, additional treatment records 
were not requested. 

Although the veteran apparently did not respond to the RO's 
June 1998 request for information regarding psychiatric 
treatment since service, the Board notes that during the 
pendency of this appeal, the veteran has identified private 
and VA facilities at which she has received psychiatric 
treatment and/or undergone psychiatric evaluation since her 
discharge from service.  Upon review of the claims folder, it 
appears the only records requested were from the Virginia 
Correctional Center for Women. 

Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Additionally, pursuant to 
the VCAA, VA must make reasonable efforts to obtain relevant 
private treatment records.  Reasonable efforts "generally 
consist of an initial request for the records and, if the 
records are not received, at least one follow-up request."  
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1)).  

However, if the significant development required by this 
remand is to be completed in a timely manner, the RO will 
need the full cooperation of the veteran.  The Board notes in 
this regard that "[t]he duty to assist is not always a one-
way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  If a claimant desires help with a claim, he must 
cooperate with VA's efforts to assist him.  Id.  See also 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Recently 
enacted VCAA regulations require no less.

The claimant must cooperate fully with 
VA's reasonable efforts to obtain 
relevant records from non-Federal agency 
or department custodians.  The claimant 
must provide enough information to 
identify and locate the existing 
records, including the person, company, 
agency, or other custodian holding the 
records; the approximate time frame 
covered by the records; and, in the case 
of medical treatment records, the 
condition for which treatment was 
provided.  If necessary, the claimant 
must authorize the release of existing 
records in a form acceptable to the 
person, company, agency, or other 
custodian holding the records.  

The claimant must cooperate fully with 
VA's reasonable efforts to obtain 
relevant records from Federal agency or 
department custodians.  If requested by 
VA, the claimant must provide enough 
information to identify and locate the 
existing records, including the 
custodian or agency holding the records; 
the approximate time frame covered by 
the records; and, in the case of medical 
treatment records, the condition for 
which treatment was provided.  

38 U.S.C.A. § 5103A(b) (c) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c).


Accordingly, this case is remanded as follows:

1.  The veteran should be contacted and 
informed that VA does not have a 
recognized POA of record.  The veteran 
should be informed of the availability 
of Veteran's Service Organizations and 
given the opportunity to appoint one as 
her representative.  The veteran should 
be provided with the appropriate VA Form 
21-22.  The veteran should also be 
informed of the regulations regarding 
representation other than by a 
recognized organization, an agent 
admitted to practice before the 
Department of Veterans Affairs, or an 
attorney-at-law pursuant to 38 C.F.R. 
§ 20.605 (2001).

2.  As part of the development required 
under the new law, the RO should contact 
the veteran.  The veteran should be 
asked to identify any records that are 
relevant and need to be obtained in 
connection with the claim on appeal.  
Evidence relevant to the claim should be 
identified, such that wasteful attempts 
to obtain irrelevant records can be 
avoided.  In connection with relevant 
evidence identified, the veteran should 
be asked to provide specific information 
needed to locate the records, to include 
information needed as to the person, 
company, agency, or other custodian 
holding the records; the approximate 
time frame covered by the records; and 
the condition for which the treatment 
was provided.  The veteran should also 
be asked to authorize the release of the 
missing records in a form acceptable to 
the person, company, agency, or other 
custodian holding the records.  If the 
veteran does not provide enough 
information to allow the RO to locate 
and identify records from a certain 
source, or if she fails to execute a 
necessary updated release for that 
source, the RO need not take any further 
action to obtain evidence from that 
particular source.  A preliminary review 
of the claims folder reflects reference 
to the following claims providers: VA 
medical centers (VAMCs) in Oteen and 
Asheville, Moncrief Army Hospital; 
Womack Army Hospital; Margaret Perdue 
Hospital, Hendersonville, North 
Carolina; Black Mountain Hospital, Black 
Mountain, North Carolina; Thoms 
Rehabilitation Center, Asheville, North 
Carolina; Dr. Tony Sciara, Asheville, 
North Carolina; Dr. Miltana, 
Chesterfield, Virginia; Roanoke Valley 
Mental Health, Roanoke, Virginia; and 
Walter Reed Hospital, Washington, DC. 

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001) and the Duty to Assist 
Regulations, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) are fully complied with and 
satisfied.

4.  After all development is complete, 
the RO should review the evidence in its 
entirety and enter its determination as 
to whether service connection for a 
psychiatric disorder is warranted.  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




